UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTER ENDED September 30, 2013 COMMISSION FILE NO.000-30202 Amendment No. 1 to FORM 10-Q mPhase Technologies, Inc. (Exact name of registrant as specified in its charter) NEW JERSEY 22-2287503 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) , NORWALK, CT 06854-1711 (Address of principal executive offices) (Zip Code) (203) 838-2741 ISSUER’S TELEPHONE NUMBER INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, DURING THE PRECEDING 12 MONTHS (OR FOR SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORT), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESx NOo THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE REGISTRANT’S CLASSES OF COMMON STOCK AS OF OCTOBER 31, 2,761,726,649SHARES, ALL OF ONE CLASS OF $. EXPLANATORY NOTE This Amendment includes the portions of the original Form 10-Q for the period ended September 30, 2013 required to be put into XBLR format. There are no other changes to the original Form 10-Q filing. ITEM6 EXHIBITS AND REPORTS ON FORM 8-K From 8k dated July 18, 2013 announcing the sale of a Convertible Note to Asher Enterprises, Inc. in the principal amount of $37, 500 Form8k dated September 18, 2013 announcing the removal of the DTC Chill with respect to the Common Stock of the Company EXHIBITS 31.1 * Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. 31.2 * Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. 32.1 * Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. 32.2 * Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase * Previously filed with the Company’s quarterly report on Form 10-Q with the Securities and Exchange Commission on November 14, 201. SIGNATURES Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant, has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. mPHASE TECHNOLOGIES, INC. Dated: November 14, 2013 By: /s/ Martin S. Smiley Martin S. Smiley Executive Vice President Chief Financial Officer and General Counsel
